DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 24, 26, 28-29, 32-35, and 38-41 are pending with claims 42-47 being withdrawn from consideration as drawn to a non-elected invention. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 42-47 directed to Species B non-elected without traverse.  Accordingly, claims 42-47 have been cancelled.
Allowable Subject Matter
Claims 24, 26, 28-29, 32-35, 38-39, and 41 are allowed.
The following is an examiner’s statement of reasons for allowance: the amendment to the claims incorporates portions of previous claim 40 into a specific portion of claim 24 as to point out distinctly that “applying one or more portions of composite material to the formwork in specific locations, defined by the computer instructions, to at least partially cover the casting surface” and “at least partially covering the casting surface” with building material and “at least partially curing the building material in contact with the casting surface so that the partially cured building material bonds to the one or more portions of composite material” would not be disclosed by the cited combination of reference as previously presented, due to the specific limitation of where this step occurs within the method structure.  
In addition, one of ordinary skill in the art would not have found these limitations obvious, without the use of impermissible hindsight reconstruction. As such, claim 24 is allowed. . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742